Exhibit 10.1

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

  

BARCLAYS

745 Seventh Avenue

New York, New York 10019

  

THE ROYAL BANK OF

SCOTLAND PLC

600 Washington Boulevard

Stamford, Connecticut 06902

October 23, 2014

TTM Technologies, Inc.

1665 Scenic Avenue

Suite 250

Costa Mesa, California 92626

Attention: Todd Schull, Chief Financial Officer

Project Vector

Amended and Restated Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), J.P. Morgan
Securities LLC (“JPMorgan”), Barclays Bank PLC (“Barclays”) and The Royal Bank
of Scotland plc (“RBS” , and together with JPMorgan Chase Bank, JPMorgan and
Barclays, the “Commitment Parties”, “us” or “we”) that TTM Technologies, Inc., a
Delaware corporation (“you” or the “Borrower”) intends to acquire, through a
merger, the company you have identified to us as “Vector” (the “Target”) and
consummate the other transactions described on Exhibit A hereto. Capitalized
terms used but not defined herein are used with the meanings assigned to them on
the Exhibits attached hereto (such Exhibits, together with this amended and
restated commitment letter, collectively, the “Commitment Letter”).

1. Commitments

In connection with the Transactions, in each case upon the terms and conditions
set forth in this letter and Exhibits B, C and D hereto (collectively, the “Term
Sheets”):

(a) JPMorgan Chase Bank is pleased to advise you of its several, but not joint,
commitment to provide (i) 51.3% of the aggregate amount of the ABL Facility and
(ii) 51.3% of the aggregate amount of the Term B Facility,

(b) Barclays (together with JPMorgan Chase Bank, the “Original Initial Lenders”)
is pleased to advise you of its several, but not joint, commitment to provide
(i) 38.7% of the aggregate amount of the ABL Facility and (ii) 38.7% of the
aggregate amount of the Term B Facility; and

(c) RBS (together with the Original Initial Lenders, the “Initial Lenders”) is
pleased to advise you of its several, but not joint, commitment to provide
(i) 10.0% of the aggregate amount of the ABL Facility and (ii) 10.0% of the
aggregate amount of the Term B Facility.



--------------------------------------------------------------------------------

2. Titles and Roles

It is agreed that:

(a) (i) JPMorgan and Barclays will act as joint lead arrangers and bookrunners
for the ABL Facility (acting in such capacities, the “ABL Lead Arrangers”),
(ii) JPMorgan Chase Bank will act as sole administrative agent for the ABL
Facility (acting in such capacity, the “ABL Administrative Agent”),
(iii) Barclays will act as sole syndication agent for the ABL Facility and
(iv) RBS will act as co-documentation agent for the ABL Facility; and

(b) (i) JPMorgan and Barclays will act as joint lead arrangers and bookrunners
for the Term B Facility (acting in such capacities, the “Term Lead Arrangers”
and, together with the ABL Lead Arrangers, the “Lead Arrangers”), (ii) JPMorgan
Chase Bank will act as sole administrative agent for the Term B Facility (acting
in such capacity, the “Term Administrative Agent”), (iii) Barclays will act as
sole syndication agent for the Term B Facility and (iv) RBS will act as
co-documentation agent for the Term B Facility.

It is further agreed that JPMorgan will have “left” placement in any marketing
materials or other documentation used in connection with the Credit Facilities,
Barclays will have placement immediately to the “right” of JPMorgan in any
marketing materials or other documentation used in connection with the Credit
Facilities and RBS will have placement immediately to the “right” of Barclays in
any marketing materials or other documentation used in connection with the
Credit Facilities. You agree that no other agents, co-agents, arrangers,
co-arrangers, bookrunners, co-bookrunners, managers or co-managers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by the Term Sheets and Fee Letters referred to below)
will be paid in connection with the Credit Facilities unless you and we shall so
reasonably agree; provided that no later than October 31, 2014 you may appoint
up to two additional co-documentation agents (each an “Additional Agent” and,
collectively, the “Additional Agents”) in a manner and with economics determined
by you in consultation with the Lead Arrangers (it being understood that, to the
extent you appoint an Additional Agent, (v) the commitments of such Additional
Agent (and any relevant affiliate) shall be allocated on a pro rata basis across
each of the Credit Facilities and the commitments of the Original Initial
Lenders in respect of the Credit Facilities will be reduced by the amount of the
commitments of such Additional Agent (and any relevant affiliate), with such
reduction allocated to reduce the commitments of the Original Initial Lenders on
a pro rata basis among the Original Initial Lenders and on a pro rata basis
across each of the Credit Facilities, (w) the economics awarded to such
Additional Agent shall be in proportion to its commitments in respect of the
Credit Facilities, (x) the Commitment Parties (as defined without giving effect
to the joinder of any Additional Agent) shall have not less than 90% of the
total economics for the Credit Facilities on the Closing Date, (y) no Additional
Agent (nor any affiliate thereof) shall receive greater economics in respect of
any Credit Facility than that received by any Commitment Party (as defined
without giving effect to the joinder of any Additional Agent) together with its
affiliates and (z) upon the execution by any Additional Agent (and any relevant
affiliate) of customary joinder documentation, each such Additional Agent (and
any relevant affiliate) shall thereafter constitute a “Commitment Party”
hereunder and it or its relevant affiliate providing such commitment shall
constitute an “Initial Lender” hereunder).

3. Syndication

We intend to syndicate the Credit Facilities to a group of lenders identified by
us in consultation with you (together with the Initial Lenders, the “Lenders”).
The Commitment Parties intend to commence syndication efforts promptly, and you
agree actively to assist (and to use your commercially reasonable efforts to
cause the Target to actively assist) the Commitment Parties in completing a
syndication satisfactory to the Commitment Parties. Such assistance shall
include (A) your using

 

2



--------------------------------------------------------------------------------

commercially reasonable efforts to ensure that the syndication efforts benefit
from your, your affiliates’, the Target’s and the Target’s affiliates existing
banking relationships (and your using commercially reasonable efforts to ensure
the syndication efforts benefit from the Target’s existing banking
relationships), (B) direct contact between your senior management and advisors
and the proposed Lenders (and using your commercially reasonable efforts to
ensure such contact between senior management of the Target and the proposed
Lenders), (C) your preparing and providing to the Commitment Parties (and using
commercially reasonable efforts, to the extent practical and appropriate and in
all instances not in contravention of the Purchase Agreement, to cause the
Target to prepare and provide) all information with respect to you and your
subsidiaries and the Target and its subsidiaries and the Acquisition, including
all financial information and Projections (as defined below), as the Commitment
Parties may reasonably request in connection with the arrangement and
syndication of the Credit Facilities and your assistance (and using your
commercially reasonable efforts to cause the Target to assist) in the
preparation of one or more confidential information memoranda (each, a
“Confidential Information Memorandum”) and other marketing materials to be used
in connection with the syndication (all such information, memoranda and
material, “Information Materials”), (D) your hosting, with the Commitment
Parties, of one or more meetings of prospective Lenders at times and locations
to be mutually agreed (and using your commercially reasonable efforts to cause
the officers of the Target to be available for such meetings), (E) your using
your commercially reasonable efforts to obtain (x) corporate credit and/or
corporate family ratings for the Borrower and (y) ratings for the Credit
Facilities from each of Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”) as soon as practicable and in
any event prior to the commencement of syndication of the Credit Facilities,
(F) your ensuring that there is no competing offering, placement, arrangement or
syndication of any debt securities (other than as contemplated in the Arranger
Fee Letter) or bank financing (other than the Credit Facilities) or announcement
thereof by or on behalf of you and your subsidiaries and your using commercially
reasonable efforts to ensure that there is no competing offering, placement,
arrangement or syndication of any debt securities or bank financing or
announcement thereof by or on behalf of the Target and its subsidiaries and
(G) using your commercially reasonable efforts to ensure that the ABL
Administrative Agent has sufficient access to the Borrower and its subsidiaries
and the Target and its subsidiaries to conduct a commercial finance audit
examination and appraisal of the inventory of the Borrower and its subsidiaries
and the Target and its subsidiaries prior to the Closing Date. Upon the request
of any Commitment Party, you will use your commercially reasonable efforts to
cause the Target to furnish, for no fee, to such Commitment Party an electronic
version of the Target’s and its subsidiaries’ corporate logos for use in
marketing materials for the purpose of facilitating the syndication of the
Credit Facilities (the “License”); provided, however, that the License shall be
used solely for the purpose described above and in a manner that is not intended
or reasonably likely to harm, disparage or otherwise adversely affect the Target
and its subsidiaries; provided, further, that the License may not be assigned or
transferred. Without limiting your obligations to assist with syndication
efforts as set forth in this paragraph, we agree that we will not be released
from our obligations set forth herein (including our obligation to fund the ABL
Facility and the Term B Facility on the terms and conditions set forth in this
Commitment Letter) in connection with any syndication or assignment to any
Lender unless (A) (i) you have consented to such syndication or assignment in
writing (such consent not to be unreasonably withheld or delayed) and (ii) any
such Lender has entered into an amendment or joinder with respect to this
Commitment Letter committing to provide a portion of the Credit Facilities (in
which case our commitments hereunder shall be reduced at such time by an amount
equal to the commitment assumed by such Lender) or (B) such Lender shall have
entered into the applicable Credit Facilities Documentation and funded the
portion of the Credit Facilities required to be funded by it on the Closing
Date.

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when commitments will be accepted,
which institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders. You

 

3



--------------------------------------------------------------------------------

hereby acknowledge and agree that the Lead Arrangers will have no responsibility
other than to arrange the syndication as set forth herein and in no event shall
the Commitment Parties be subject to any fiduciary or other implied duties in
connection with the transactions contemplated hereby.

At the request of the Commitment Parties, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you and your affiliates, the Target and its subsidiaries and the Acquisition
that is either publicly available or not material with respect to you and your
affiliates, the Target and its subsidiaries, any of your or their respective
securities or the Acquisition for purposes of United States federal and state
securities laws (such information, “Non-MNPI”). Such Public Versions, together
with any other information prepared by you or the Target or your or its
affiliates or representatives and conspicuously marked “Public” (collectively,
the “Public Information”), which at a minimum means that the word “Public” will
appear prominently on the first page of any such information, may be distributed
by us to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”). You acknowledge and agree that, in addition to
Public Information and unless you promptly notify us otherwise, (a) drafts and
final definitive documentation with respect to the Credit Facilities,
(b) administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, allocations and funding and
closing memoranda) and (c) notifications of changes in the terms of the Credit
Facilities may be distributed to Public Side Lenders. You acknowledge that
Commitment Party public-side employees and representatives who are publishing
debt analysts may participate in any meetings held pursuant to clause (D) of the
second preceding paragraph; provided that such analysts shall not publish any
information obtained from such meetings (i) until the syndication of the Credit
Facilities has been completed upon the making of allocations by the Lead
Arrangers and the Lead Arrangers freeing the Credit Facilities to trade or
(ii) in violation of any confidentiality agreement between you and the relevant
Commitment Party.

In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains Non-MNPI. Each Confidential
Information Memorandum will be accompanied by a disclaimer exculpating you, the
Target and us with respect to any use thereof and of any related Information
Materials by the recipients thereof.

4. Information

You hereby represent and warrant that (with respect to any information relating
to the Target and its subsidiaries, to your knowledge) (a) all information
(including all Information Materials), other than the Projections and
information of a general economic or industry specific nature (the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, does not or will not, when furnished to us, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, when taken as a whole, not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements thereto) and (b) the financial
projections and other forward-looking information (the “Projections”) that have
been or will be made available to us by you or any of your representatives in
connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time furnished to us (it being recognized by the Commitment Parties that
such Projections are not to be viewed as facts and that actual results during
the period or periods covered by any such Projections may differ from the
projected results, and such differences may be material). You agree that if, at
any time prior to the Closing Date and thereafter until completion of our
syndication efforts, you become aware that any of the representations in the
preceding sentence would be incorrect if

 

4



--------------------------------------------------------------------------------

such Information or Projections were furnished at such time and such
representations were remade, in any material respect, then you will (or, with
respect to the Information and Projections relating to the Target and its
subsidiaries, will use commercially reasonable efforts to) promptly supplement
the Information and the Projections so that (with respect to Information and
Projections relating to the Target and its subsidiaries, to your knowledge) such
representations when remade would be correct, in all material respects, under
those circumstances. You understand that in arranging and syndicating the Credit
Facilities we may use and rely on the Information and Projections without
independent verification thereof.

5. Fees

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Amended and Restated Arranger Fee Letter dated as of the date hereof and
delivered herewith (the “Arranger Fee Letter”) and the Administrative Agent Fee
Letter dated as of September 21, 2014 (the “Signing Date”) and delivered in
connection with the Original Commitment Letter (as defined below) (the
“Administrative Agent Fee Letter”; and together with the Arranger Fee Letter,
the “Fee Letters”) on the terms and subject to the conditions set forth therein.

6. Conditions

Each Commitment Party’s commitments and agreements hereunder are subject to the
conditions set forth in this Section 6, in Exhibit D, in Exhibit B under the
heading “CERTAIN CONDITIONS – Initial Conditions” and in Exhibit C under the
heading “CERTAIN CONDITIONS – Conditions Precedent” (as applicable).

Notwithstanding anything in this Commitment Letter, the Fee Letters or the
Credit Facilities Documentation to the contrary (a) the only representations
relating to you and your subsidiaries and the Target and its subsidiaries and
their respective businesses the accuracy of which shall be a condition to
availability of the Credit Facilities on the Closing Date shall be (i) such of
the representations made by and on behalf of the Target in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the accuracy of any such representation is a condition to your
obligations (or the obligations of the Purchaser) to close under the Purchase
Agreement or you (or the Purchaser) has the right (without regard to any notice
requirement but giving effect to any applicable cure provisions) to terminate
your (or its) obligations under the Purchase Agreement as a result of a breach
of such representations in the Purchase Agreement (the “Purchase Agreement
Representations”) and (ii) the Specified Representations (as defined below), and
(b) the terms of the Credit Facilities Documentation shall be in a form such
that they do not impair availability or funding of the Credit Facilities on the
Closing Date if the conditions set forth in this paragraph 6 and Exhibit D to
this Commitment Letter are satisfied (or waived by the Commitment Parties) (it
being understood that, to the extent any Collateral (including the grant or
perfection of any security interest) referred to in the Term Sheets is not or
cannot be provided on the Closing Date (other than the grant and perfection of
security interests (i) in Collateral with respect to which a lien may be
perfected solely by the filing of a financing statement under the Uniform
Commercial Code (“UCC”) or (ii) in capital stock of U.S. subsidiaries that
constitutes Collateral with respect to which a lien may be perfected by the
delivery of a stock certificate) after your use of commercially reasonable
efforts to do so without undue burden or expense, then the provision of such
Collateral shall not constitute a condition precedent to the availability or
funding of the Credit Facilities on the Closing Date, but may instead be
provided after the Closing Date pursuant to arrangements to be mutually agreed).
For purposes hereof, “Specified Representations” means the representations and
warranties of the Borrower and the Guarantors referred to in the Term Sheets
relating to corporate existence and qualification; power and authority to enter
into the Credit Facilities Documentation; due

 

5



--------------------------------------------------------------------------------

authorization, execution and delivery of, and enforceability of, the Credit
Facilities Documentation; effectiveness, validity and perfection of liens in the
Collateral under the security documents (subject to the limitations set forth in
the preceding sentence and permitted liens as provided in the applicable Credit
Facilities Documentation); no conflicts with organizational documents and
material debt agreements; use of proceeds; Investment Company Act; solvency as
of the Closing Date (after giving effect to the Transactions) of the Borrower
and its subsidiaries on a consolidated basis (solvency to be defined in a manner
consistent with the manner in which solvency is determined in the solvency
certificate to be delivered pursuant to paragraph 1(b) of Exhibit D); Federal
Reserve margin regulations; the Patriot Act; OFAC; FCPA; and the Investment
Company Act. Notwithstanding anything in this Commitment Letter or the Fee
Letters to the contrary, the only conditions to availability of the Credit
Facilities on the Closing Date are set forth in each of the relevant Term Sheets
under the heading “CERTAIN CONDITIONS–Initial Conditions” (in the case of
Exhibit B) or “CERTAIN CONDITIONS” (in the case of Exhibit C) and in Exhibit D.
This paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provision”.

7. Indemnification and Expenses

You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, officers, employees, advisors, agents
and other representatives (each, an “indemnified person”) from and against any
and all losses, claims, damages and liabilities to which any such indemnified
person may become subject arising out of or in connection with this Commitment
Letter, the Fee Letters, the Credit Facilities, the use of the proceeds thereof
or the Acquisition and the Transactions or any claim, litigation, investigation
or proceeding (a “Proceeding”) relating to any of the foregoing, regardless of
whether any indemnified person is a party thereto, whether or not such
Proceedings are brought by you, your equity holders, affiliates, creditors or
any other person, and to reimburse each indemnified person upon demand for any
reasonable and documented legal or other out-of-pocket expenses incurred in
connection with investigating or defending any of the foregoing, provided that
the foregoing indemnity will not, as to any indemnified person, apply to losses,
claims, damages, liabilities or related expenses to the extent they are found by
a final, nonappealable judgment of a court of competent jurisdiction to arise
from (i) the willful misconduct or gross negligence of such indemnified person
or its control affiliates, directors, officers or employees (collectively, the
“Related Parties”), (ii) a material breach in bad faith of the obligations of
such indemnified person or any of its affiliates under this Commitment Letter,
the Fee Letters, the Original Commitment Letter or the Credit Facilities
Documentation or (iii) disputes that are brought by an indemnified person
against any other indemnified person (other than any claims against any
arranger, bookrunner or agent in its capacity or in fulfilling its roles as an
arranger, bookrunner or agent hereunder or any similar role with respect to the
Credit Facilities) to the extent such disputes do not arise from any act or
omission of you or any of your affiliates and (b) regardless of whether the
Closing Date occurs, to reimburse each Commitment Party and its affiliates for
all reasonable and documented out-of-pocket expenses that have been invoiced
prior to the Closing Date or following termination or expiration of the
commitments hereunder (including due diligence expenses, syndication expenses,
travel expenses, and the reasonable fees, charges and disbursements of (x) the
external counsel identified in the Term Sheets and (y) with respect to fees,
charges and disbursements incurred prior to the Signing Date, a single external
counsel of Barclays) incurred in connection with each of the Credit Facilities
and any related documentation (including this Commitment Letter and the Credit
Facilities Documentation) or the administration, amendment, modification or
waiver thereof. It is further agreed that each Commitment Party shall only have
liability to you (as opposed to any other person) and that each Commitment Party
shall be liable solely in respect of its own commitment to the Credit Facilities
on a several, and not joint, basis with any other Commitment Party. No
indemnified person shall be liable for any damages arising from the use by
others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final, nonappealable

 

6



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction to arise from the gross negligence
or willful misconduct of such indemnified person (or any of its Related
Parties). None of the indemnified persons or you, the Target or any of your or
their respective affiliates or the respective directors, officers, employees,
advisors, and agents of the foregoing shall be liable for any indirect, special,
punitive or consequential damages in connection with this Commitment Letter, the
Fee Letters, the Credit Facilities, the Original Commitment Letter or the
transactions contemplated hereby, provided that nothing contained in this
sentence shall limit your indemnity obligations in respect of any such damages
incurred or paid by an indemnified person to a third party.

8. Sharing of Information, Absence of Fiduciary Relationship, Affiliate
Activities

You acknowledge that each Commitment Party (or an affiliate) is a full service
securities firm and such person may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of you, the
Target, your or their respective affiliates and of other companies that may be
the subject of the transactions contemplated by this Commitment Letter. In
addition, each Commitment Party and its affiliates will not use confidential
information obtained from you or your affiliates or on your or their behalf by
virtue of the transactions contemplated hereby in connection with the
performance by such Commitment Party and its affiliates of services for other
companies or persons and each Commitment Party and its affiliates will not
furnish any such information to any of their other customers. You also
acknowledge that the Commitment Parties and their respective affiliates have no
obligation to use in connection with the transactions contemplated hereby, or to
furnish to you, confidential information obtained from other companies or
persons.

The Borrower agrees that it will not assert any claim against any Commitment
Party based on an alleged breach of fiduciary duty by such Commitment Party in
connection with this Commitment Letter and the transactions contemplated hereby.
The Borrower acknowledges and agrees that, as a Lead Arranger, neither JPMorgan
nor Barclays is advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. The Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and no Lead Arranger shall have any
responsibility or liability to the Borrower with respect thereto. Any review by
a Lead Arranger of the Borrower, the Target, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of such Lead Arranger and its lending affiliates, and shall not
be on behalf of the Borrower. It is understood that this paragraph shall not
apply to or modify or otherwise affect any arrangement with any financial
advisor separately retained by you or any of your affiliates in connection with
the Acquisition, in its capacity as such.

9. Confidentiality

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Original Commitment Letter nor the Fee Letters nor
any of their terms or substance shall be disclosed by you, directly or
indirectly, to any other person except (a) you and your officers, directors,
employees, affiliates, members, partners, attorneys, accountants, agents and
advisors and those of the Target and its subsidiaries and the Target itself, in
each case on a confidential and need-to-know basis (provided that any disclosure
of the Fee Letters or its terms or substance to the Target or its officers,
directors, employees, attorneys, accountants, agents or advisors shall be
redacted in a manner reasonably satisfactory to the applicable Commitment
Parties), (b) in any legal, judicial or administrative proceeding or as
otherwise required by law or regulation or as requested by a governmental
authority (in which case you agree, to the extent permitted by law, to use
commercially reasonable efforts to inform us promptly in advance thereof),
(c) upon notice to the Commitment Parties, this Commitment Letter and the
existence

 

7



--------------------------------------------------------------------------------

and contents hereof (but not the Fee Letters or the contents thereof other than
the existence thereof and the contents thereof as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses to the extent
customary in marketing materials and other required filings) may be disclosed in
any syndication or other marketing material in connection with the Credit
Facilities or in connection with any public filing requirement, and (d) the Term
Sheets may be disclosed to potential Lenders and to any rating agency in
connection with the Acquisition and the Credit Facilities.

The Commitment Parties shall use all nonpublic information received by them in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent any Commitment Party from disclosing any such
information (a) to rating agencies, (b) to any Lenders or participants or
prospective Lenders or participants, (c) in any legal, judicial or
administrative proceeding or other compulsory process or as required by
applicable law or regulations (in which case such Commitment Party shall use
commercially reasonable efforts to promptly notify you, in advance, to the
extent permitted by law), (d) upon the request or demand of any regulatory
authority having jurisdiction over such Commitment Party or its affiliates,
(e) to the employees, legal counsel, independent auditors, professionals and
other experts or agents of such Commitment Party (collectively,
“Representatives”) who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential, (f) to any of its respective affiliates (provided
that any such affiliate is advised of its obligation to retain such information
as confidential, and such Commitment Party shall be responsible for its
affiliates’ compliance with this paragraph) solely in connection with the
Acquisition and any related transactions, (g) to the extent any such information
becomes publicly available other than by reason of disclosure by such Commitment
Party, its affiliates or Representatives in breach of this Commitment Letter and
(h) for purposes of establishing a “due diligence” defense; provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis in accordance with the standard syndication
processes of such Commitment Party or customary market standards for
dissemination of such type of information. The provisions of this paragraph
shall automatically terminate two years following the Signing Date.

10. Miscellaneous

This Commitment Letter shall not be assignable by you (except to one or more of
your subsidiaries immediately prior to or otherwise substantially concurrently
with the consummation of the Acquisition) without the prior written consent of
each Commitment Party (and any purported assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto and the indemnified persons and is not intended to and does not confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and the indemnified persons to the extent expressly set forth
herein. The Commitment Parties reserve the right to employ the services of their
affiliates in providing services contemplated hereby and to allocate, in whole
or in part, to their affiliates certain fees payable to the Commitment Parties
in such manner as the Commitment Parties and their affiliates may agree in their
sole discretion. This Commitment Letter may not be amended or waived except by
an instrument in writing signed by you and each Commitment Party. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letters are the only agreements that have been entered into
among us and you with respect to the Credit Facilities and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter and
any claim

 

8



--------------------------------------------------------------------------------

or controversy arising hereunder or related hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York;
provided that the laws of the State of Delaware shall govern in determining
(i) the interpretation of the definition of Company Material Adverse Effect and
whether or not a Company Material Adverse Effect has occurred, (ii) the accuracy
of any Purchase Agreement Representation and whether as a result of any
inaccuracy thereof, a condition to your obligations (or the obligations of the
Purchaser) to close under the Purchase Agreement has not been met or you (or the
Purchaser) have the right (without regard to any notice requirement but giving
effect to any applicable cure provisions) to terminate your (or its) obligations
under the Purchase Agreement and (iii) whether the Acquisition has been
consummated in accordance with the terms of the Purchase Agreement (in each case
without regard to its rules of conflicts of law).

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Fee Letters or the performance of services hereunder or
thereunder. You and we agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court. You and we
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum. You and we hereby irrevocably agree to waive trial by jury
in any suit, action, proceeding, claim or counterclaim brought by or on behalf
of any party related to or arising out of the Transactions, this Commitment
Letter or the Fee Letters or the performance of services hereunder or
thereunder.

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes names, addresses, tax identification numbers and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act and is effective for the Commitment
Parties and each Lender.

The indemnification, fee, expense, jurisdiction, syndication and confidentiality
provisions contained herein and in the Fee Letters shall remain in full force
and effect regardless of whether definitive financing documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder; provided that your obligations under this
Commitment Letter (other than your obligations with respect to (a) assistance to
be provided in connection with the syndication thereof (including as to the
provision of information and representations with respect thereto) and
(b) confidentiality) shall automatically terminate and be superseded, to the
extent comparable, by the provisions of the Credit Facilities Documentation upon
the initial funding thereunder, and you shall automatically be released from all
liability in connection therewith at such time.

This Commitment Letter amends and restates in its entirety the Commitment Letter
dated September 21, 2014 (including the exhibits and other attachments thereto),
among JPMorgan Chase Bank, JPMorgan, Barclays and you (the “Original Commitment
Letter”). Each of the parties hereto acknowledges and agrees that this
Commitment Letter supersedes the Original Commitment Letter in all respects and
that, as of the date hereof, the Original Commitment Letter is of no further
force or effect. Upon execution and delivery of this Commitment Letter by all of
the parties hereto, this Commitment Letter shall become effective.

 

9



--------------------------------------------------------------------------------

In the event that the initial borrowing under the Credit Facilities does not
occur on or before the Expiration Date, then this Commitment Letter and the
commitments hereunder shall automatically terminate unless we shall, in our
discretion, agree to an extension. “Expiration Date” means the earliest of
(i) the date that is nine months after the Signing Date (the “Commitment Outside
Date”); provided that (x) if on the Commitment Outside Date one or more
conditions to the closing of the Acquisition set forth in Section 7.01(b),
7.01(d) or 7.01(c) of the Purchase Agreement (but for purposes of
Section 7.01(c) of the Purchase Agreement only if such restraint or prohibition
is attributable to an Antitrust Law (as defined in the Purchase Agreement as of
the Signing Date) or Exon-Florio (as defined in the Purchase Agreement as of the
Signing Date) or otherwise seeking approval under an Antitrust Law (as defined
in the Purchase Agreement as of the Signing Date) or CFIUS Approval (as defined
in the Purchase Agreement as of the Signing Date)) shall not have been
fulfilled, but all other conditions to the closing of the Acquisition shall be
or shall be capable of being fulfilled and (y) the Outside Date (as defined in
the Purchase Agreement as of the Signing Date) is extended pursuant to the
Purchase Agreement for a period of up to three additional months, then the
Commitment Outside Date shall be extended to match the new Outside Date under
the Purchase Agreement, (ii) the closing of the Acquisition (x) in the case of
the ABL Facility, without the use of the ABL Facility (it being agreed that no
borrowings thereunder shall be required as of the Closing Date) or (y) in the
case of the Term B Facility, without the use of the Term B Facility and
(iii) the termination of the Purchase Agreement prior to closing of the
Acquisition.

 

10



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Jeff Bailard

  Name: Jeff Bailard   Title:   Executive Director

 

J.P. MORGAN SECURITIES LLC By:  

/s/ Gregory Spier

  Name: Gregory Spier   Title:   Managing Director

 

BARCLAYS BANK PLC By:  

/s/ Christina Park

  Name: Christina Park   Title:   Managing Director



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Alex Daw

  Name: Alex Daw   Title:   Director



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: TTM TECHNOLOGIES,
INC. By:  

/s/ Thomas T. Edman

  Name: Thomas T. Edman   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT VECTOR

TRANSACTION SUMMARY

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B, C and D thereto.

TTM Technologies, Inc. (the “Borrower”) intends to acquire (the “Acquisition”)
the company identified to us as “Vector” (the “Target”) through a merger
transaction, pursuant to an Agreement and Plan of Merger (together with all
exhibits, schedules and disclosure letters thereto, the “Purchase Agreement”)
dated as of September 21, 2014 among the Target, a newly formed subsidiary of
the Borrower (the “Purchaser”) and the Borrower. In connection therewith, it is
intended that:

(a) The Borrower will obtain a senior secured asset-based revolving facility
(the “ABL Facility”) in an aggregate amount of $150 million, as described in
Exhibit B.

(b) The Borrower will obtain a senior secured term loan B facility (the “Term B
Facility” and together with the ABL Facility, the “Credit Facilities”) in an
aggregate amount of $1,115 million, as described in Exhibit C.

(c) The proceeds of the Credit Facilities on the Closing Date will be applied
(i) to refinance certain existing indebtedness of the Target (including the
Target’s 7.875% Senior Secured Notes due 2019), (ii) to refinance certain
existing indebtedness of the Borrower (including the Facility Agreement, dated
September 14, 2012, consisting of a $370 million senior secured term loan, a $90
million senior secured revolving loan and a secured $80 million letter of credit
facility (such letter of credit facility, the “Hong Kong LC Facility”));
provided that the Hong Kong LC Facility will be amended, refinanced or otherwise
replaced on terms mutually agreeable to the Borrower and the Commitment Parties
(such amended, refinanced or replacement facility, the “Hong Kong Replacement LC
Facility”), (iii) to pay the cash consideration for the Acquisition and (iv) to
pay the fees and expenses incurred in connection with the Transactions (such
fees and expenses, the “Transaction Costs”).

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letters,
“Closing Date” shall mean the date of the satisfaction or waiver of the
conditions set forth in Exhibit D and the initial funding of the relevant Credit
Facilities.



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT VECTOR

$150 million

ABL Facility

Summary of Terms and Conditions

Set forth below is a summary of the principal terms and conditions for the ABL
Facility. Capitalized terms used but not defined shall have the meanings set
forth in the Commitment Letter to which this Exhibit B is attached and in
Exhibits A, C and D attached thereto.

1. PARTIES

 

Borrower:    TTM Technologies, Inc. (the “Borrower”). Guarantors:    Each of the
Borrower’s direct and indirect, existing and future, wholly-owned domestic
subsidiaries, including the Target (collectively, the “Guarantors”; together
with the Borrower, the “Loan Parties”).    Lead Arrangers and Bookrunners:   
J.P. Morgan Securities LLC and Barclays Bank PLC (in such capacities, the “ABL
Lead Arrangers”). Administrative Agent:    JPMorgan Chase Bank, N.A. (“JPMorgan
Chase Bank” and in such capacity, the “ABL Administrative Agent”).   
Syndication Agent:    Barclays Bank PLC. Co-Documentation Agent:    The Royal
Bank of Scotland plc. Lenders:    A syndicate of banks, financial institutions
and other entities arranged by the ABL Lead Arrangers (collectively, the
“Lenders”). 2. ABL FACILITY    A. ABL Facility    Type and Amount:    A
five-year asset-based revolving facility (the “ABL Facility”; the commitments
thereunder, the “ABL Commitments”) in the amount of $150 million (the loans
thereunder, together with (unless the context otherwise requires) the Swingline
Loans referred to below, the “ABL Loans”). Availability and Maturity:    The ABL
Facility shall be available on a revolving basis during the period commencing on
the Closing Date and ending on the date that is five years after the Closing
Date (the “ABL Termination Date”). The ABL Commitments will expire, and the ABL
Loans will mature, on the ABL Termination Date.



--------------------------------------------------------------------------------

   Availability (as defined below) under the ABL Facility will be subject to the
Borrowing Base referred to below. “Availability” means, at any time, an amount
equal to (i) the lesser of the aggregate ABL Commitments and the Borrowing Base
minus the sum of (a) the aggregate outstanding amount of ABL Loans plus (b) the
sum of (i) the undrawn amount of outstanding Letters of Credit and (ii)
unreimbursed drawings in respect of Letters of Credit.    The Borrower will use
commercially reasonable efforts to deliver at its expense an inventory appraisal
and field examination reasonably satisfactory to the ABL Administrative Agent
prior to the Closing Date; provided, however, that (i) in the event that one or
both documents cannot be completed and delivered on or before such date, for the
period from the Closing Date until the 90th day after the Closing Date (or such
earlier date on which the Borrower delivers a satisfactory inventory appraisal
and field examination) or (ii) in any event for purposes of the Borrowing Base
Certificate (as defined below) to be delivered on or prior to the Closing Date,
the Borrowing Base shall be $75 million (the “Initial Borrowing Base”);
provided, further, that the Borrower shall cause an initial inventory appraisal
and field examination in form and substance reasonably satisfactory to the ABL
Administrative Agent to be delivered to the ABL Administrative Agent no later
than 90 days after the Closing Date.    Subject to the three immediately
preceding paragraphs, the ABL Facility will be available on the Closing Date to
fund any OID or upfront fees required to be funded in connection with the
exercise of flex contained in the Arranger Fee Letter (“Flex OID”); provided
that after giving effect to any such use of the ABL Facility, together with any
portion of the ABL Facility used on the Closing Date for letters of credit or to
cash collateralize existing letters of credit, Availability shall be not less
than 12.5% of the ABL Commitments then in effect. Letters of Credit:    A
portion of the ABL Facility not in excess of $100 million shall be available for
the issuance of letters of credit (the “Letters of Credit”) by JPMorgan Chase
Bank or other Lenders reasonably satisfactory to the Borrower (in such capacity,
the “Issuing Lender”). No Letter of Credit shall have an expiration date after
the earlier of (a) one year after the date of issuance unless consented to by
the Issuing Lender and (b) five business days prior to the ABL Termination Date,
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (b) above).    Drawings under any Letter
of Credit shall be reimbursed by the Borrower (whether with its own funds or
with the proceeds of

 

B-2



--------------------------------------------------------------------------------

   ABL Loans) within one business day. To the extent that the Borrower does not
so reimburse the Issuing Lender, the Lenders under the ABL Facility shall be
irrevocably and unconditionally obligated to fund participations in the
reimbursement obligations on a pro rata basis. Swingline Loans:    A portion of
the ABL Facility not in excess of $30 million shall be available for swingline
loans (the “Swingline Loans”) from JPMorgan Chase Bank and other Lenders
reasonably acceptable to the Borrower (the “Swingline Lenders”); provided that
in no event will the Swingline Loans of any Swingline Lender, together with its
ABL Loans and participating interests in Letters of Credit (each in its capacity
as a Lender), exceed its ABL Commitments. Any Swingline Loans will (a) reduce
availability under the ABL Facility on a dollar-for-dollar basis and (b) reduce
the available ABL Commitments of the applicable Swingline Lender (in its
capacity as a Lender) on a dollar-for-dollar basis. Each Lender under the ABL
Facility shall be irrevocably and unconditionally required to purchase, under
certain circumstances, a participation in each Swingline Loan on a pro rata
basis. Swingline Loans shall be repaid on the earlier of the fifth business day
after the making of such Swingline Loan and the ABL Termination Date; provided
that on each date that an ABL Loan is made, the Borrower shall repay all
Swingline Loans then outstanding. Borrowing Base:    The “Borrowing Base” will
equal the sum of (a) 85% of each Loan Party’s eligible accounts receivable
(including a sublimit for eligible foreign accounts receivable in an amount
equal to the lesser of $30 million and 85% of eligible foreign accounts
receivable) plus (b) 85% of the net orderly liquidation value percentage
identified in the most recent inventory appraisal determined by an appraiser
ordered by the ABL Administrative Agent multiplied by each Loan Party’s eligible
inventory located in the United States and Canada minus (c) reserves established
by the ABL Administrative Agent in its Permitted Discretion. “Permitted
Discretion” means in respect of the adjustment of eligibility criteria and
(without duplication) reserves with respect to the Borrowing Base collateral, a
determination made in good faith and in the exercise of reasonable (from the
perspective of a secured asset-based lender) business judgment following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower and in accordance with customary business practices for asset-based
transactions.    The Borrowing Base will be computed by the Borrower monthly and
a certificate presenting the Borrower’s computation of the Borrower Base (a
“Borrowing Base Certificate”) will be delivered to the ABL Administrative Agent
promptly, but in no event later than the 20th business day following the end of
each calendar month; provided, however, that during a continuance of

 

B-3



--------------------------------------------------------------------------------

   a Specified Default for 30 consecutive business days, the Borrower will be
required to compute the Borrowing Base and deliver a Borrowing Base Certificate
on a weekly basis until the date on which such Specified Default is cured or
waived or no longer continuing. Eligibility:    The definition of eligible
accounts receivable and eligible inventory will be determined by the ABL
Administrative Agent in its Permitted Discretion; provided that eligible
inventory shall only include inventory owned by a Loan Party and located in the
United States or Canada. In addition, the ABL Administrative Agent will retain
the right, from time to time, in its Permitted Discretion, to establish
additional standards of eligibility and reserves against eligibility and to
adjust reserves. Use of Proceeds:    The proceeds of the ABL Loans shall be used
to finance the working capital needs and general corporate purposes of the
Borrower and its subsidiaries, including (x) on the Closing Date to fund Flex
OID as contemplated under the heading “Availability and Maturity” above and (y)
thereafter, up to $10 million for Permitted Acquisitions (to be defined in a
manner to be reasonably and mutually agreed), as well as capital expenditures,
investments and other transactions not prohibited by the ABL Credit
Documentation. B. Increase in ABL Commitments:    The ABL Credit Documentation
will permit the Borrower to increase commitments under the ABL Facility (any
such increase, an “Incremental ABL Facility”; in an aggregate principal amount
of up to $50 million by obtaining additional commitments from one or more
Lenders or, with the consent of the ABL Administrative Agent, but without the
consent of any other Lenders, from other entities.

3. CERTAIN PAYMENT PROVISIONS

   Fees and Interest Rates:    As set forth on Annex I. Optional Prepayments and
Commitment Reductions:    ABL Loans may be prepaid and ABL Commitments may be
reduced, in whole or in part without premium or penalty, in minimum amounts to
be agreed, at the option of the Borrower at any time upon one day’s (or, in the
case of a prepayment of Eurodollar Loans (as defined in Annex I hereto), three
days’) prior notice, subject to reimbursement of the Lenders’ redeployment costs
in the case of a prepayment of Eurodollar Loans prior to the last day of the
relevant interest period. Mandatory Prepayments:    If at any time the aggregate
amount of outstanding ABL Loans, unreimbursed Letter of Credit drawings and
undrawn Letters of Credit exceeds the lesser of the aggregate ABL Commitments
and the Borrowing Base, the ABL Credit Documentation will

 

B-4



--------------------------------------------------------------------------------

   require a prepayment of amounts outstanding under the ABL Facility (without a
concurrent reduction of the ABL Commitments) and cash collateralization of
outstanding Letters of Credit in the amount of such excess. 4. COLLATERAL   
Collateral:    The ABL Facility will be secured by the collateral which secures
the Term B Facility. The liens securing the ABL Facility will be first priority
in the case of the ABL Priority Collateral (as defined below).    “Term Priority
Collateral” shall mean all Collateral securing the Term Loans other than ABL
Priority Collateral.    “ABL Priority Collateral” shall mean all of the present
and after acquired cash, accounts receivable and inventory of the Loan Parties
and proceeds of the foregoing (other than any such items constituting foreign
assets (other than Canadian assets of the Loan Parties included in the Borrowing
Base and foreign accounts receivable billed out of the United States), proceeds
arising from the sale or disposition of Term Priority Collateral and cash on
deposit in trust accounts, payroll accounts and escrow accounts).    The ABL
Priority Collateral will also secure bank products (including ACH transactions,
credit card transactions and cash management services) owing to the ABL
Administrative Agent or any Lender or its affiliates and swap agreements owing
to the ABL Administrative Agent or any Lender or its affiliates.    The lien
priority, relative rights and other creditors’ rights issues in respect of the
ABL Facility and the Term B Facility shall be subject to an intercreditor
agreement reasonably satisfactory to the ABL Administrative Agent (the
“Intercreditor Agreement”). 5. CERTAIN CONDITIONS    Initial Conditions:    The
availability of the ABL Facility on the Closing Date will be subject only to (a)
the conditions precedent set forth in Section 6 of the Commitment Letter and in
Exhibit D, and (b) the accuracy in all material respects (and in all respects if
qualified by materiality) of the representations and warranties in the ABL
Credit Documentation (subject to the Limited Conditionality Provision). On-Going
Conditions:    After the Closing Date, the making of each ABL Loan and the
issuance of each Letter of Credit shall be conditioned upon (a) the accuracy in
all material respects (and in all respects if

 

B-5



--------------------------------------------------------------------------------

   qualified by materiality) of all representations and warranties in the
definitive documentation for the ABL Facility and (b) there being no default or
event of default in existence at the time of, or after giving effect to, such
extension of credit. 6. DOCUMENTATION   

ABL Credit

Documentation:

   The definitive documentation for the ABL Facility (the “ABL Credit
Documentation”) (i) shall be based upon senior secured asset-based revolving
credit facilities for similar borrowers with appropriate modifications to
baskets and materiality thresholds to reflect the size, leverage and ratings of
the Borrower after giving effect to the Acquisition, (ii) shall contain the
terms and conditions set forth in this Term Sheet, (iii) shall reflect the
operational and strategic requirements of the Borrower and its subsidiaries in
light of their size, industries and practices and (iv) shall reflect the
customary agency and operational requirements of the ABL Administrative Agent
(collectively, the “ABL Documentation Standard”), in each case, subject to the
Limited Conditionality Provision. The ABL Credit Documentation shall, subject to
the “flex” provisions contained in the Arranger Fee Letter, contain only those
conditions to borrowing, mandatory prepayments, representations and warranties,
covenants and events of default expressly set forth in this Term Sheet, in each
case, applicable to the Borrower and its subsidiaries and, subject to the ABL
Documentation Standard and certain other limitations as set forth herein, with
standards, qualifications, exceptions and grace and cure periods consistent with
the ABL Documentation Standard. Financial Covenants:    Limited to a minimum
fixed charge coverage ratio (subject to the succeeding paragraph, to be defined
in the ABL Credit Documentation in a manner to be agreed) of not less than
1.0:1.0, to be tested at the end of the most recently ended four fiscal quarters
for which financial statements have been or are required to be delivered but
only at any time that (i) Availability is less than or equal to 10% of the ABL
Commitments and on the last day of each subsequent fiscal quarter ending
thereafter and prior to the date on which Availability has exceeded 10% of the
ABL Commitments for at least 30 consecutive days or (ii) a Specified Event of
Default (as defined below) has occurred and on the last day of each subsequent
fiscal quarter ending thereafter and prior to the date on which such Specified
Event of Default is no longer continuing (the period during which the financial
covenant is tested, the “Financial Covenant Compliance Period”).    In
calculating the fixed charge coverage ratio and leverage ratios, the EBITDA
component of such calculation shall provide addbacks for (i) fees and expenses
related to the issuance of debt

 

B-6



--------------------------------------------------------------------------------

   or equity, Permitted Acquisitions, permitted investments and permitted
dispositions, (ii) losses or expenses that are extraordinary, unusual or
non-recurring, (iii) restructuring charges, accruals, reserves and business
optimization expenses and (iv) net cost savings, operating expense reductions
and synergies projected to be realized as a result of actions taken or to be
taken within 12 months of the applicable transaction that are reasonably
identifiable and factually supportable, not to exceed 20% of EBITDA in any
12-month period. Representations and Warranties:    Limited to financial
statements (including pro forma financial statements); absence of undisclosed
liabilities; no material adverse change; corporate existence; compliance with
law; corporate power and authority; enforceability of ABL Credit Documentation;
no material conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens; intellectual property;
taxes; Federal Reserve regulations; labor matters; ERISA; Investment Company
Act; anti-corruption laws, bribery and sanctions; subsidiaries; use of proceeds;
environmental matters; accuracy of disclosure; creation and perfection of
security interests; solvency; and priority of liens securing the ABL Facility.
The representations and warranties shall be substantially consistent with those
contained in the Term B Facility other than those which are specific to the ABL
Facility. Affirmative Covenants:    Limited to delivery of quarterly and annual
financial statements (provided that monthly financial statements shall be
required in the event that Availability is less than 12.5% of the ABL
Commitments then in effect for a period of five consecutive business days or a
Specified Event of Default has occurred and is continuing), reports,
accountants’ letters, projections, officers’ certificates (including
calculations of the financial covenant irrespective of whether a Financial
Covenant Compliance Period is then in effect), monthly collateral reporting
(including agings and inventory reports and monthly borrowing base certificates)
and other information requested by the Lenders (provided that, all collateral
reporting will be delivered on a weekly basis in the event that Availability is
less than or equal to 12.5% of the ABL Commitments then in effect for a period
of five consecutive business days or a Specified Event of Default has occurred
and is continuing); payment of taxes and other material obligations;
continuation of business and maintenance of existence and material rights and
privileges; compliance with laws and material contractual obligations;
maintenance of policies and procedures designed to ensure compliance with
anti-corruption, bribery and sanctions laws; maintenance of property and
insurance; maintenance of books and records; right of the Lenders to inspect
property and books and records; field examinations and inventory appraisals;
notices of defaults, litigation and other material events; compliance with
environmental laws; ERISA;

 

B-7



--------------------------------------------------------------------------------

   deposit accounts; and further assurances (including, without limitation, with
respect to security interests in after-acquired property). The affirmative
covenants shall be substantially consistent with those contained in the Term B
Facility other than those which are specific to the ABL Facility. Negative
Covenants:    Limitations on: indebtedness (including guarantee obligations and
preferred stock of subsidiaries but excluding the Hong Kong Replacement LC
Facility); liens; mergers, consolidations, liquidations and dissolutions; sales
of assets; dividends and other payments in respect of capital stock; provided
that restricted payments will be permitted without limitation upon satisfaction
of the Payment Conditions and other customary conditions (as defined below);
acquisitions, investments, loans and advances; provided that Permitted
Acquisitions and investments will be permitted without limitation upon
satisfaction of the Payment Conditions; prepayments and modifications of
subordinated, junior lien and other material debt instruments (including the
Borrower’s 1.75% convertible senior notes due 2020 (the “Convertible Notes”));
transactions with affiliates; sale-leasebacks; changes in fiscal year; hedging
arrangements; negative pledge clauses and clauses restricting subsidiary
distributions; changes in lines of business; amendments to the Purchase
Agreement and other transaction documents; and use of proceeds in compliance
with anti-corruption, bribery and sanctions laws. The negative covenants shall
be substantially consistent with those contained in the Term B Facility other
than those which are specific to the ABL Facility.    “Payment Conditions” means
(a) no Specified Event of Default has occurred and is continuing and (b) (i)
after giving effect to the proposed event as if it occurred on the first day of
the Pro Forma Period, pro forma Availability greater than 20% of the aggregate
ABL Commitments at all times during the Pro Forma Period, or (ii) after giving
effect to the proposed event as if it occurred on the first day of the Pro Forma
Period, (A) pro forma Availability at all times during the Pro Forma Period
greater than 15% of the aggregate ABL Commitments and (B) a fixed charge
coverage ratio greater than 1.0 :1.0.    “Pro Forma Period” means the period
commencing 90 days prior to the date an event is proposed by the Borrower to
occur.    “Specified Event of Default” means the occurrence of any payment or
bankruptcy default, an event of default arising from the failure to deliver, or
material inaccuracy of, any Borrowing Base certificates and failure to comply
with the cash management requirements. Cash Dominion:    The Borrower and its
subsidiaries will be subject to cash dominion for the life of the ABL Facility.
Funds deposited into

 

B-8



--------------------------------------------------------------------------------

   any material, domestic depository account will be swept on a daily basis into
a blocked account with the ABL Administrative Agent (provided that so long as no
Cash Dominion Period (as defined below) is in effect or a Specified Event of
Default has occurred and is continuing, collections which are received into the
blocked account with the ABL Administrative Agent shall be deposited into the
Borrower’s operating account rather than being used to reduce amounts owing
under the ABL Facility). The ABL Administrative Agent or another Lender or a
bank acceptable to the ABL Administrative Agent shall be the Borrower’s
principal depository and disbursement bank. The appropriate documentation,
including blocked account and/or lockbox agreements acceptable to the ABL
Administrative Agent, will be required for all depository accounts of the
Borrower and its subsidiaries and will be implemented as promptly as possible
following the Closing Date.    “Cash Dominion Period” means any period
commencing (a) on the fifth consecutive business day on which Availability is
less than or equal to 12.5% of the ABL Commitments and ending on the date on
which Availability is greater than 12.5% of the ABL Commitments for 30
consecutive days or (b) upon the occurrence of a Specified Event of Default and
ending when no Specified Event of Default is continuing. Events of Default:   
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period to be agreed; material inaccuracy of a representation or
warranty when made; violation of a covenant (subject, in the case of certain
affirmative covenants, to a grace period to be reasonably and mutually agreed);
cross-default to material indebtedness (including the Term B Facility);
bankruptcy events; certain ERISA events; material judgments; actual or asserted
invalidity of any guarantee, security document or subordination or intercreditor
provisions or non-perfection of any security interest; and a change of control
(the definition of which is to be agreed). The Events of Default shall be
substantially consistent with those contained in the Term B Facility other than
those which are specific to the ABL Facility. Voting:    Amendments and waivers
with respect to the ABL Credit Documentation shall require the approval of
Lenders holding more than 50% of the aggregate amount of the ABL Commitments
(the “Required Lenders”), except that (a) the consent of each Lender directly
affected thereby shall be required with respect to (i) reductions in the amount
or extensions of the scheduled date of any amortization or final maturity of any
Loan, (ii) reductions in the rate of interest or any fee or extensions of any
due date thereof and (iii) increases in the amount or extensions of the expiry
date of any Lender’s commitment, (b) the consent of 100% of the Lenders shall be

 

B-9



--------------------------------------------------------------------------------

   required with respect to (i) reductions of any of the voting percentages,
(ii) releases of all or substantially all the collateral and (iii) releases of
all or substantially all of the Guarantors and (c) increases to the advance
rates set forth in the definition of Borrowing Base and changes to the
eligibility criteria applicable to the Borrowing Base which have the effect of
increasing availability thereunder shall require the approval of Lenders holding
more than 66 2/3% of the ABL Commitments.    The ABL Credit Documentation shall
contain customary provisions for replacing non-consenting Lenders in connection
with amendments and waivers requiring the consent of all Lenders or of all
Lenders directly affected thereby so long as the Required Lenders shall have
consented thereto.

Assignments and

Participations:

   The Lenders shall be permitted to assign (other than to a Disqualified Lender
(as defined below)) all or a portion of their ABL Loans and ABL Commitments with
the consent, not to be unreasonably withheld, of (a) the Borrower, unless (i)
the assignee is a Lender, an affiliate of a Lender or an approved fund or (ii)
an event of default has occurred and is continuing, provided such consent shall
be deemed given if the Borrower has not responded within 10 business days
following written notice, (b) the ABL Administrative Agent, and (c) any Issuing
Lender with significant exposure. In the case of a partial assignment (other
than to another Lender, an affiliate of a Lender or an approved fund), the
minimum assignment amount shall be $5,000,000, unless otherwise agreed by the
Borrower and the ABL Administrative Agent. The ABL Administrative Agent shall
receive a processing and recordation fee of $3,500 in connection with each
assignment. The Lenders shall also be permitted to sell participations in their
ABL Loans. Participants shall have the same benefits as the selling Lenders with
respect to yield protection and increased cost provisions, subject to customary
limitations. Voting rights of a participant shall be limited to those matters
set forth in clause (a) of the preceding paragraph with respect to which the
affirmative vote of the Lender from which it purchased its participation would
be required. Pledges of ABL Loans in accordance with applicable law shall be
permitted without restriction.    “Disqualified Lenders” means (a) competitors
of the Borrower and its subsidiaries reasonably acceptable to the ABL
Administrative Agent (or the Term Administrative Agent, as applicable) from time
to time and (b) certain banks, financial institutions, other institutional
lenders and other entities that have been specified to the Lead Arrangers by the
Borrower in writing prior to the Closing Date and are reasonably acceptable

 

B-10



--------------------------------------------------------------------------------

   to the Lead Arrangers. The list of Disqualified Lenders shall be made
available to the Lenders.    No assignment or participation may be made or sold
to the Borrower or any of its affiliates. Field Examinations:    Field
examinations will be conducted on an ongoing basis at regular intervals at the
discretion of the ABL Administrative Agent to ensure the adequacy of Borrowing
Base collateral and related reporting and control systems. No more than one
field examination per year will be conducted; provided that one additional field
examination may be performed if Availability is less than or equal to 20% of the
ABL Commitments for a period of five consecutive business days; provided
further, that there shall be no limitation on the number or frequency of field
examinations if a Specified Event of Default shall have occurred and be
continuing. Each such field examination shall be at the Borrower’s expense and
in a form reasonably satisfactory to the ABL Administrative Agent.

Inventory Appraisals:

   Inventory appraisals will be conducted on an ongoing basis at regular
intervals at the discretion of the ABL Administrative Agent. No more than one
inventory appraisal per year will be conducted; provided that one additional
inventory appraisal may be performed if Availability is less than or equal to
20% of the ABL Commitments for a period of five consecutive business days;
provided further, that there shall be no limitation on the number or frequency
of inventory appraisals if a Specified Event of Default shall have occurred and
be continuing. Each such inventory appraisal shall be at the Borrower’s expense
and in a form reasonably satisfactory to the ABL Administrative Agent. Yield
Protection:    The ABL Credit Documentation shall contain customary provisions
(a) protecting the Lenders against increased costs or loss of yield resulting
from changes in reserve, tax, capital adequacy, liquidity requirements and other
requirements of law (provided that (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or by United States or
foreign regulatory authorities, in each case pursuant to Basel III, and (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented) and from the imposition of or changes in withholding or other taxes
(including appropriate gross-up provisions) and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in

 

B-11



--------------------------------------------------------------------------------

   Annex I) on a day other than the last day of an interest period with respect
thereto. Defaulting Lenders:    The ABL Credit Documentation shall contain
provisions relating to “defaulting” Lenders (including provisions relating to
reallocation of participations in, or the Borrower providing cash collateral to
support, Swingline Loans or Letters of Credit, to the suspension of voting
rights and rights to receive certain fees, and to assignment of the ABL
Commitments or Loans of such Lenders). Expenses and Indemnification:   
Regardless of whether the Closing Date occurs, the Borrower shall pay (a) all
reasonable out-of-pocket expenses of the ABL Administrative Agent and the ABL
Lead Arrangers associated with the syndication of the ABL Facility and the
preparation, execution, delivery and administration of the ABL Credit
Documentation and any amendment or waiver with respect thereto (including the
reasonable fees, disbursements and other charges of one primary counsel and one
local counsel in each applicable jurisdiction), (b) all out-of-pocket expenses
of the ABL Administrative Agent and the Lenders (including the fees,
disbursements and other charges of counsel) in connection with the enforcement
of the ABL Credit Documentation and (c) reasonable out-of-pocket fees and
expenses associated with collateral monitoring, collateral reviews (including
field examination fees) and appraisals, environmental reviews and fees and
expenses of other advisors and professionals engaged by the ABL Administrative
Agent or (prior to the Closing Date) the ABL Lead Arrangers.    The ABL
Administrative Agent, the ABL Lead Arrangers and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any losses, claims, damages, liabilities or expenses (including the
reasonable fees, disbursements and other charges of counsel) incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
thereof, except to the extent they are found by a final, nonappealable judgment
of a court of competent jurisdiction to arise from (x) the gross negligence or
willful misconduct of the relevant indemnified person (or its related parties)
or (y) a material breach in bad faith by such indemnified party of its
obligations under the ABL Credit Documentation pursuant to a claim initiated by
the Borrower. Governing Law and Forum:    New York. Counsel to the ABL
Administrative Agent:    Simpson Thacher & Bartlett LLP.

 

B-12



--------------------------------------------------------------------------------

Annex I to Exhibit B

INTEREST AND CERTAIN FEES

 

Interest Rate Options:    The Borrower may elect that the Loans comprising each
borrowing bear interest at a rate per annum equal to (a) the ABR plus the
Applicable Margin or (b) the Eurodollar Rate, plus the Applicable Margin;
provided that all Swingline Loans shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin.    As used herein:    “ABR” means the
highest of (i) the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. as its prime rate in effect at its principal office in New York City (the
“Prime Rate”), (ii) the federal funds effective rate from time to time plus
0.50% and (iii) the Eurodollar Rate applicable for an interest period of one
month appearing on the Reuters Screen LIBOR01 Page (but in no event less than
zero) plus 1.00%.    “Eurodollar Rate” means the rate (adjusted for statutory
reserve requirements for eurocurrency liabilities, if any) for eurodollar
deposits for a period equal to one, two, three or six months (as selected by the
Borrower) appearing on the Reuters Screen LIBOR01 Page or LIBOR02 Page published
by Reuters (as such rate is administered by ICE Benchmark Association), but in
no event less than zero.    “Applicable Margin” means 0.75% in the case of ABR
Loans and 1.75% in the case of Eurodollar Loans, subject to adjustment in
accordance with the Pricing Grid (as defined below).    “ABR Loans” means Loans
bearing interest based upon the ABR.    “Eurodollar Loans” means Loans bearing
interest based upon the Eurodollar Rate. Interest Payment Dates:    In the case
of ABR Loans, quarterly in arrears, on the first day of each calendar quarter.
   In the case of Eurodollar Loans, on the last day of each relevant interest
period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.
Commitment Fees:    The Borrower shall pay a commitment fee calculated at a rate
per annum equal to 0.375% on the average daily unused portion of the ABL
Facility through the first two full fiscal quarters after the Closing Date and,
thereafter, 0.25% so long as the average



--------------------------------------------------------------------------------

   daily unused portion of the ABL Facility is less than 50%. Swingline Loans
shall, for purposes of the commitment fee calculations only, not be deemed to be
a utilization of the ABL Facility. Pricing Grid:    Commencing two full fiscal
quarters after the Closing Date, the Applicable Margins will be subject to
pricing adjustment as set forth in the Pricing Grid attached hereto as Annex
I-A. Letter of Credit Fees:    The Borrower shall pay a fee on the face amount
of each Letter of Credit at a per annum rate equal to the Applicable Margin then
in effect with respect to Eurodollar Loans under the ABL Facility. Such fee
shall be shared ratably among the Lenders participating in the ABL Facility and
shall be payable quarterly in arrears.    A fronting fee in an amount equal to
0.125% of the face amount of each Letter of Credit shall be payable quarterly in
arrears to the Issuing Lender for its own account. In addition, customary
administrative, issuance, amendment, payment and negotiation charges shall be
payable to the Issuing Lender for its own account. Default Rate:    At any time
when the Borrower is in default in the payment of any amount under the ABL
Facility, after giving effect to any applicable grace period, all outstanding
amounts under the ABL Facility shall bear interest at 2.00% per annum above the
rate otherwise applicable thereto (or, in the event there is no applicable rate,
2.00% per annum in excess of the rate otherwise applicable to ABL Loans
maintained as ABR Loans from time to time). Rate and Fee Basis:    All per annum
rates shall be calculated on the basis of a year of 360 days (or 365/366 days,
in the case of ABR Loans the interest rate payable on which is then based on the
Prime Rate) for actual days elapsed.

 

B-I-2



--------------------------------------------------------------------------------

Annex I-A to Exhibit B

 

Level

   Availability    Eurodollar Applicable Margin   ABR Applicable Margin

Level I

   > 66%    1.50%   0.50%

Level II

   < 66% but > 33%    1.75%   0.75%

Level III

   < 33%    2.00%   1.00%

The applicable margins and fees shall be determined in accordance with the
foregoing table based on the most recent Borrowing Base certificate delivered
pursuant to the ABL Credit Documentation. Adjustment, if any, to the applicable
margins and fees shall be effective three business days the ABL Administrative
Agent has received the applicable Borrowing Base certificate. If the Borrower
fails to deliver the Borrowing Base certificate to the ABL Administrative Agent
at the time required pursuant to the ABL Credit Documentation, then the
applicable margins and fees shall be the highest applicable margin and fees set
forth in the foregoing table until the date that such Borrowing Base certificate
is so delivered.



--------------------------------------------------------------------------------

EXHIBIT C

PROJECT VECTOR

$1,115 million

Term B Facility

Summary of Terms and Conditions

Set forth below is a summary of the principal terms and conditions for the Term
B Facility. Capitalized terms used but not defined shall have the meanings set
forth in the Commitment Letter to which this Exhibit C is attached and in
Exhibits A, B and D attached thereto.

1. PARTIES

 

Borrower:    TTM Technologies, Inc. (the “Borrower”). Guarantors:    Each of the
Borrower’s direct and indirect, existing and future, wholly-owned domestic
subsidiaries, including the Target (collectively, the “Guarantors”; together
with the Borrower, the “Loan Parties”). Lead Arrangers and Bookrunners:    J.P.
Morgan Securities LLC and Barclays Bank PLC (in such capacity, the “Term Lead
Arrangers”). Administrative Agent:    JPMorgan Chase Bank, N.A. (in such
capacity, the “Term Administrative Agent”). Syndication Agent:    Barclays Bank
PLC. Co-Documentation Agent:    The Royal Bank of Scotland plc. Lenders:    A
syndicate of banks, financial institutions and other entities arranged by the
Term Lead Arrangers (collectively, the “Lenders”). 2. TERM B FACILITY    A. Term
B Facility    Type and Amount:    A seven-year term loan B facility (the “Term B
Facility”) in the amount of $1,115 million (the loans thereunder, the “Term B
Loans”; together with term loans under the Incremental Term Facilities, the
“Term Loans”). Maturity and Amortization:   

The Term B Loans will mature on the date that is seven years after the Closing
Date (the “Term B Maturity Date”).

 

The Term B Loans shall be repayable in equal quarterly installments in an
aggregate annual amount equal to 1% of the



--------------------------------------------------------------------------------

   original amount of the Term B Facility. The balance of the Term B Loans will
be repayable on the Term B Maturity Date. Availability:    The Term B Loans
shall be made in a single drawing on the Closing Date. Repayments and
prepayments of the Term B Loans may not be reborrowed. Use of Proceeds:    The
proceeds of the Term B Loans will be used to finance in part the Transactions.
B. Incremental Facility:    The Term B Credit Documentation (as defined below)
will permit the Borrower to add one or more incremental term loan facilities to
the Term B Facility (each, an “Incremental Term Facility”); provided that (i) no
Lender will be required to participate in any such Incremental Term Facility,
(ii) the loans under any such Incremental Term Facility shall rank pari passu in
right of payment and security with the Term B Facility, (iii) no event of
default or default exists or would exist after giving effect thereto, (iii) the
aggregate principal amount of the Incremental Term Facilities shall not exceed
(a) $300 million and (b) a greater amount if on a pro forma basis after giving
effect to the incurrence of any such Incremental Term Facility, the Consolidated
Secured Leverage Ratio (to be calculated on a net debt basis and otherwise to be
defined in a manner to be mutually agreed and with the EBITDA component to
include the addbacks set forth in Exhibit B) of the Borrower is no greater than
2.5:1.0, (iv) the representations and warranties in the Term B Credit
Documentation shall be true and correct in all material respects immediately
prior to, and after giving effect to, the incurrence of such Incremental
Facility, (v) the maturity date and weighted average life to maturity of any
such Incremental Term Facility shall be no earlier than the maturity date and
weighted average life to maturity, respectively, of the Term Loan Facility, (vi)
the interest rates and amortization schedule applicable to any Incremental Term
Facility shall be determined by the Borrower and the lenders thereunder;
provided that the all-in yield (whether in the form of interest rate margins,
original issue discount, upfront fees or LIBOR/ABR floors) applicable to any
Incremental Term Facility will not be more than 0.50% higher than the
corresponding all-in yield (giving effect to interest rate margins, original
issue discount, upfront fees and LIBOR/ABR floors) for the existing Term B
Facility, unless the interest rate margins with respect to the existing Term
Loan Facility is increased by an amount equal to the difference between the
all-in yield with respect to the Incremental Term Facility and the corresponding
all-in yield on the existing Term B Facility minus 0.50% and (vii) any
Incremental Term Facility shall be on terms and pursuant to documentation to be
determined, provided, further that, to the extent such terms and documentation
are not consistent with the Term B Facility (except to the extent permitted by
clause (v) or (vi) above), they shall be reasonably

 

C-2



--------------------------------------------------------------------------------

   satisfactory to the Term Administrative Agent. The proceeds of the
Incremental Term Facility shall be used for general corporate purposes of the
Borrower and its subsidiaries, including permitted acquisitions, investments and
other uses not prohibited by the Term B Credit Documentation. 3. CERTAIN PAYMENT
PROVISIONS Fees and Interest Rates:    As set forth on Annex I. Optional
Prepayments and    Commitment Reductions:    Loans may be prepaid, in whole or
in part without premium or penalty (except as provided below), in minimum
amounts to be reasonably and mutually agreed, at the option of the Borrower at
any time upon one day’s (or, in the case of a prepayment of Eurodollar Loans (as
defined in Annex I hereto), three days’) prior notice, subject to reimbursement
of the Lenders’ redeployment costs in the case of a prepayment of Eurodollar
Loans prior to the last day of the relevant interest period. Optional
prepayments of the Term Loans shall be applied as directed by the Borrower.   
Any (a) voluntary prepayment of the Term Loans using proceeds of indebtedness
incurred by the Borrower or any of its subsidiaries from a substantially
concurrent incurrence of indebtedness for which the all-in yield (calculated as
described under “Incremental Facility” above) on the date of such prepayment is
lower than the all-in yield on the date of such prepayment with respect to the
Term B Loans on the date of such prepayment and (b) repricing of the Term B
Loans pursuant to an amendment to the Term B Credit Documentation resulting in
the all-in yield thereon on the date of such amendment being lower than the
all-in yield on the date immediately prior to such amendment with respect to the
Term Loans on the date immediately prior to such amendment shall be accompanied
by a prepayment fee equal to 1.0% of the aggregate principal amount of such
prepayment (or, in the case of clause (b) above, of the aggregate amount of Term
B Loans outstanding immediately prior to such amendment) if made on or prior to
the six-month anniversary of the Closing Date. Mandatory Prepayments:   
Mandatory prepayments of Term Loans shall be required from:    (a) 100% of the
net cash proceeds from any non-ordinary course sale or other disposition of
assets (including as a result of casualty or condemnation) by the Borrower and
its subsidiaries (subject to exceptions and reinvestment rights to be reasonably
and mutually agreed);    (b) 100% of the net cash proceeds from issuances or
incurrences of debt by the Borrower and its subsidiaries (other

 

C-3



--------------------------------------------------------------------------------

   than indebtedness permitted by the Term B Credit Documentation);    (c) 50%
(with stepdowns to 25% and 0% when the Consolidated Secured Leverage Ratio (to
be defined in a manner to be agreed) is less than 2.5:1.0 and 2.0:1.0,
respectively, of annual Excess Cash Flow (subject to the succeeding paragraph,
to be defined in a manner to be reasonably and mutually agreed) of the Borrower
and its subsidiaries; provided that any voluntary prepayments of Term Loans
during a fiscal year, other than prepayments funded with the proceeds of
indebtedness, shall be credited against Excess Cash Flow prepayment obligations
for such fiscal year on a dollar-for-dollar basis.    “Excess Cash Flow” shall
be defined to mean consolidated net income, plus or minus adjustments, with such
adjustments to include changes in working capital items and deductions (except
(as reasonably and mutually agreed) to the extent funded by debt or equity) for
(i) capital expenditures, (ii) scheduled principal and voluntary repayments of
funded debt (other than revolving loans unless accompanied by a corresponding
reduction in revolving commitments and voluntary prepayments of the Term Loans),
(iii) interest expense, (iv) taxes and (v) Permitted Acquisitions and other
permitted investments.    Each mandatory prepayment of Term Loans shall be
applied as directed by the Borrower (and if not so directed, in direct order of
maturity).    Notwithstanding the foregoing, mandatory prepayments made pursuant
to clauses (a) and (c) above shall be limited to the extent that the Borrower
determines that such prepayment would result in material adverse tax
consequences related to the repatriation of funds or such repatriation would be
prohibited by applicable law.    Mandatory prepayments of the Term Loans may not
be reborrowed.    Any Lender may elect not to accept its pro rata portion of any
mandatory prepayment, and any such declined prepayment may be retained by the
Borrower and shall be an addition to the Available Amount Basket (as defined
below). Prepayments Below Par:    The Term B Credit Documentation shall provide
that, so long as no default or event of default has occurred and is continuing,
Term Loans may be prepaid below par on a non-pro rata basis through Dutch
auction or similar procedures to be agreed that are offered to all Lenders
holding Term Loans of the applicable tranche on a pro rata basis in accordance
with procedures and subject to restrictions to be agreed; provided that the
proceeds of

 

C-4



--------------------------------------------------------------------------------

   ABL Loans shall not be used to make such prepayments. Any Term Loan so
prepaid shall automatically be canceled and retired. 4. COLLATERAL   
Collateral:    Subject to exclusions and limitations to be agreed and subject to
the Limited Conditionality Provision, the obligations of each of the Borrower
and the Guarantors in respect of the Term B Facility shall be secured by (i) a
perfected first priority security interest in all of its tangible and intangible
assets (including, without limitation, intellectual property, real property and
all capital stock of its direct subsidiaries (limited, in the case of foreign
subsidiaries, to 65% of the capital stock thereof to the extent a pledge of a
greater percentage could reasonably be expected to result in adverse tax
consequences), except for those assets as to which the Term Administrative Agent
shall determine in its reasonable discretion that the cost of obtaining a
security interest therein is excessive in relation to the value of the security
to be afforded thereby, in each case other than the ABL Priority Collateral, and
(ii) a perfected second priority interest in all of the ABL Priority Collateral
(collectively, the “Collateral”).    Notwithstanding anything to the contrary,
the Collateral shall exclude, or, if applicable, perfection of the security
interest shall not be required with respect to, the following on terms to be
agreed: (i) any fee-owned real property with a fair market value of less than an
amount to be reasonably and mutually agreed, and any leasehold interests in real
property (including, for the avoidance of doubt, any requirement to deliver
landlord, mortgagee and bailee waivers), (ii) assets subject to certificates of
title except to the extent a security interest in such assets may be perfected
by filing a UCC financing statement, (iii) letter of credit rights unless
perfected by filing a UCC financing statement, (iv) commercial tort claims with
a value of less than an amount to be reasonably and mutually agreed, (v) pledges
and security interests prohibited by applicable law, rule or regulation (to the
extent such law, rule or regulation is effective under applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law) or which would require governmental (including regulatory) consent,
approval, license or authorization to pledge such assets, other than proceeds
and receivables thereof, (vi) any lease, license or other agreement or any newly
acquired property subject to a permitted purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or any of its subsidiaries) after giving effect to the
applicable anti-assignment provisions of

 

C-5



--------------------------------------------------------------------------------

   the Uniform Commercial Code or other applicable law, the assignment of which
is expressly deemed effective under the Uniform Commercial Code or such other
applicable law notwithstanding such prohibition, and other than proceeds and
receivables thereof, (vii) trust accounts, payroll accounts and escrow accounts,
(viii) foreign assets (other than foreign assets constituting ABL Priority
Collateral and no more than 65% of the voting equity interests of first-tier
foreign subsidiaries), (ix) those assets as to which Administrative Agent and
the Borrower reasonably agree in writing that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby and (x) assets to the
extent a security interest in such assets would result in an investment in
“United States property” by a controlled foreign corporation within the meaning
of sections 956 and 957 of the Internal Revenue Code which results in a material
adverse tax consequence, as reasonably determined by the Borrower and with the
consent of the Term Administrative Agent (not to be unreasonably withheld or
delayed) (the foregoing described in clauses (i) through (viii) (other than to
the extent perfected under the ABL Facility) are, collectively, the “Excluded
Assets”). Proceeds and receivables of Excluded Assets shall constitute
Collateral on customary terms in accordance with the Uniform Commercial Code or
applicable law.    The lien priority, relative rights and other creditors’
rights issues in respect of the Term B Facility and the ABL Facility shall be
subject to the Intercreditor Agreement. 5. CERTAIN CONDITIONS    Conditions
Precedent:    The availability of the Term B Facility on the Closing Date will
be subject only to (a) the conditions precedent set forth in Section 6 of the
Commitment Letter and in Exhibit D, and (b) the accuracy in all material
respects (and in all respects if qualified by materiality) of the
representations and warranties in the definitive documentation for the Term B
Facility (subject to the Limited Conditionality Provision). 6. DOCUMENTATION   
Term B Credit Documentation:    The definitive documentation for the Term B
Facility (the “Term B Credit Documentation”) (i) shall be based upon senior
secured term loan facilities for similar borrowers with appropriate
modifications to baskets and materiality thresholds to reflect the size,
leverage and ratings of the Borrower after giving effect to the Acquisition,
(ii) shall contain the terms and conditions set

 

C-6



--------------------------------------------------------------------------------

   forth in this Term Sheet, (iii) shall reflect the operational and strategic
requirements of the Borrower and its subsidiaries in light of their size,
industries and practices and (iv) shall reflect the customary agency and
operational requirements of the Term Administrative Agent (collectively, the
“Term Documentation Standard”), in each case, subject to the Limited
Conditionality Provision. The Term B Credit Documentation shall, subject to the
“flex” provisions contained in the Arranger Fee Letter, contain only those
conditions to borrowing, mandatory prepayments, representations and warranties,
covenants and events of default expressly set forth in this Term Sheet, in each
case, applicable to the Borrower and its subsidiaries and, subject to the Term
Documentation Standard and certain other limitations as set forth herein, with
standards, qualifications, exceptions and grace and cure periods consistent with
the Term Documentation Standard. Financial Covenants:    None. Representations
and Warranties:    Limited to financial statements (including pro forma
financial statements); absence of undisclosed material liabilities; no material
adverse change; corporate existence; compliance with law; corporate power and
authority; enforceability of Term B Credit Documentation; no material conflict
with law or contractual obligations; no material litigation; no default;
ownership of property; liens; intellectual property; taxes; Federal Reserve
regulations; labor matters; ERISA; Investment Company Act; anti-corruption laws,
bribery and sanctions; subsidiaries; use of proceeds; environmental matters;
accuracy of disclosure; creation and perfection of security interests; solvency;
priority of liens securing the Term B Facility; status of the Term B Facility as
senior debt; and Regulation H. Affirmative Covenants:    Limited to delivery of
financial statements, reports, accountants’ letters, projections, officers’
certificates and other information reasonably requested by the Lenders; payment
of taxes and other material obligations; continuation of business and
maintenance of existence and material rights and privileges; compliance with
laws and material contractual obligations; maintenance of policies and
procedures designed to ensure compliance with anti-corruption , bribery and
sanctions laws; maintenance of property and insurance; maintenance of books and
records; right of the Lenders to inspect property and books and records; notices
of defaults, litigation and other material events; compliance with environmental
laws; ERISA; further assurances (including, without limitation, with respect to
security interests in after-acquired property); quarterly conference calls with
Lenders and maintenance of monitored public corporate family/corporate credit
and facility ratings.

 

C-7



--------------------------------------------------------------------------------

Negative Covenants:    Limitations on: indebtedness (including guarantee
obligations and preferred stock of subsidiaries); liens; mergers,
consolidations, liquidations and dissolutions; sales of assets (provided that
the Borrower may dispose of non-core assets reasonably acceptable to the Term
Lead Arrangers); dividends and other payments in respect of capital stock;
acquisitions, investments, loans and advances; prepayments and modifications
(but not permitted refinancings) of subordinated, junior lien and other material
debt instruments, including the Convertible Notes; transactions with affiliates;
sale-leasebacks; changes in fiscal year; hedging arrangements; negative pledge
clauses and clauses restricting subsidiary distributions; changes in lines of
business; amendments to the Purchase Agreement and other transaction documents;
and use of proceeds in compliance with anti-corruption, bribery and sanctions
laws.    The Term B Credit Documentation shall contain an “Available Amount
Basket”, which will be built by retained Excess Cash Flow, declined prepayments
and other customary amounts and may be used (subject to no default) for (i)
investments or (ii) subject to a leverage test to be reasonably and mutually
agreed, restricted payments or prepayments of subordinated, junior lien and
other material debt. Events of Default:    Nonpayment of principal when due;
nonpayment of interest, fees or other amounts after a grace period to be agreed;
material inaccuracy of a representation or warranty when made; violation of a
covenant (subject, in the case of certain affirmative covenants, to a grace
period to be reasonably and mutually agreed); cross-default to material
indebtedness; bankruptcy events; certain ERISA events; material judgments;
actual or asserted invalidity of any guarantee, security document or
subordination provisions or intercreditor or non-perfection of any security
interest; and a change of control (the definition of which is to be agreed).   
The occurrence of an event of default under the ABL Facility (other than a
payment event of default) shall not constitute an event of default under the
cross-default provisions of the Term B Facility unless the amount outstanding
under the ABL Facility exceeds $25 million and until the earliest of (x) 30 days
after the date of such event of default (during which period such event of
default is not waived or cured), (y) the acceleration of the obligations under
the ABL Facility or (z) the exercise of secured creditor remedies by the ABL
Administrative Agent and/or the lenders under the ABL Facility as a result of
such event of default. Voting:    Amendments and waivers with respect to the
Term B Credit Documentation shall require the approval of Lenders holding more
than 50% of the aggregate amount of the Term Loans (the

 

C-8



--------------------------------------------------------------------------------

   “Required Lenders”), except that (a) the consent of each Lender directly
affected thereby shall be required with respect to (i) reductions in the amount
or extensions of the scheduled date of any amortization or final maturity of any
Term Loan, (ii) reductions in the rate of interest or any fee or extensions of
any due date thereof and (iii) increases in the amount or extensions of the
expiry date of any Lender’s commitment and (b) the consent of 100% of the
Lenders shall be required with respect to (i) reductions of any of the voting
percentages, (ii) releases of all or substantially all the collateral and
(iii) releases of all or substantially all of the Guarantors.    The Term B
Credit Documentation shall contain customary provisions for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
the Required Lenders of the aggregate amount of the Term Loans shall have
consented thereto. Assignments and Participations:    The Lenders shall be
permitted to assign (other than to a Disqualified Lender) all or a portion of
their Term Loans and commitments with the consent, not to be unreasonably
withheld, of (a) the Borrower, unless (i) the assignee is a Lender, an affiliate
of a Lender or an approved fund or (ii) an event of default has occurred and is
continuing, provided such consent shall be deemed given if the Borrower has not
responded within 10 business days following notice and (b) the Term
Administrative Agent, unless a Term Loan is being assigned to a Lender, an
affiliate of a Lender or an approved fund. In the case of a partial assignment
(other than to another Lender, an affiliate of a Lender or an approved fund),
the minimum assignment amount shall be $1,000,000 unless otherwise agreed by the
Borrower and the Term Administrative Agent. The Term Administrative Agent shall
receive a processing and recordation fee of $3,500 in connection with each
assignment. The Lenders shall also be permitted to sell participations in their
Term Loans. Participants shall have the same benefits as the selling Lenders
with respect to yield protection and increased cost provisions, subject to
customary limitations. Voting rights of a participant shall be limited to those
matters set forth in clause (a) of the preceding paragraph with respect to which
the affirmative vote of the Lender from which it purchased its participation
would be required. Pledges of Term Loans in accordance with applicable law shall
be permitted without restriction.    Assignments may be made to the Borrower or
any of its affiliates subject to voting limitations and other customary
conditions to be reasonably and mutually agreed by the Borrower and the Term
Lead Arrangers.

 

C-9



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:    Consistent with similar transactions of this kind,
the Term B Credit Documentation shall contain provisions pursuant to which,
subject to customary limitations on investments, loans, advances to and other
investments in, unrestricted subsidiaries, the Borrower will be permitted to
designate any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” and subsequently re-designate any such unrestricted
subsidiary as a “restricted subsidiary”; provided that (i) no event of default
shall have occurred and be continuing or would result from any such designation,
(ii) after giving pro forma effect to such designation or redesignation, the
Consolidated Secured Leverage Ratio of the Borrower would be no greater than the
Consolidated Secured Leverage Ratio of the Borrower as of the Closing Date,
(iii) such designation of a restricted subsidiary to an unrestricted subsidiary
shall be made in compliance with the investments covenant and (iv) such
redesignation of any unrestricted subsidiary as a restricted subsidiary shall be
deemed to constitute the incurrence of indebtedness and liens of such subsidiary
(to the extent assumed). Unrestricted subsidiaries will not be subject to the
mandatory prepayment, representation and warranty, affirmative or negative
covenant or event of default provisions of the Term B Credit Documentation and
the results of operations, indebtedness and interest expense of unrestricted
subsidiaries will not be taken into account for purposes of determining any
financial ratio or covenant contained in the Term B Credit Documentation. Yield
Protection:    The Term B Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy, liquidity requirements
and other requirements of law (provided that (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented) and from the imposition of or changes in withholding or other
taxes and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any prepayment of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto. Expenses and Indemnification:    The Borrower shall pay (a) all
reasonable out-of-pocket expenses of the Term Administrative Agent and the Term
Lead Arrangers

 

C-10



--------------------------------------------------------------------------------

   associated with the syndication of the Term B Facility and the preparation,
execution, delivery and administration of the Term B Credit Documentation and
any amendment or waiver with respect thereto (including the reasonable fees,
disbursements and other charges of one primary counsel and one local counsel in
each applicable jurisdiction) and (b) all out-of-pocket expenses of the Term
Administrative Agent and the Lenders (including the fees, disbursements and
other charges of counsel) in connection with the enforcement of the Term B
Credit Documentation.    The Term Administrative Agent, the Term Lead Arrangers
and the Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any losses, claims, damages, liabilities
or expenses (including the reasonable fees, disbursements and other charges of
counsel) incurred in respect of the financing contemplated hereby or the use or
the proposed use of proceeds thereof, except to the extent they are found by a
final, nonappealable judgment of a court of competent jurisdiction to arise from
the (x) gross negligence or willful misconduct of the relevant indemnified
person (or its related parties) or (y) a material breach in bad faith by such
indemnified party of its obligations under the Term B Credit Documentation
pursuant to a claim initiated by the Borrower. Governing Law and Forum:    New
York. Counsel to the Term Administrative Agent:   

Simpson Thacher & Bartlett LLP.

 

C-11



--------------------------------------------------------------------------------

Annex I to Exhibit C

INTEREST AND CERTAIN FEES

 

Interest Rate Options:    The Borrower may elect that the Loans comprising each
borrowing bear interest at a rate per annum equal to (a) the ABR plus the
Applicable Margin or (b) the Eurodollar Rate, plus the Applicable Margin.    As
used herein:    “ABR” means the highest of (i) the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the “Prime Rate”), (ii) the federal funds
effective rate from time to time plus 0.50% and (iii) the Eurodollar Rate
applicable for an interest period of one month appearing on the Reuters Screen
LIBOR01 Page (but in no event less than zero) plus 1.00%; provided, however,
that notwithstanding the rate calculated in accordance with the foregoing, at no
time shall the ABR for the Term B Facility be less than 2.00% per annum.   
“Eurodollar Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) for eurodollar deposits for a period equal to one,
two, three or six months (as selected by the Borrower) appearing on the Reuters
Screen LIBOR01 Page or LIBOR02 Page published by Reuters (as such rate is
administered by ICE Benchmark Association); provided, however, that
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the Eurodollar Rate for the Term B Facility (before giving effect to any
adjustment for reserve requirements) be less than 1.00% per annum.   
“Applicable Margin” means (a) 2.50% in the case of ABR Loans and (b) 3.50% in
the case of Eurodollar Loans; provided, that, in each case the Applicable Margin
shall be increased by 50 basis points if the Ratings Condition (as defined
below) is not satisfied.    “ABR Loans” means Loans bearing interest based upon
the ABR.    “Eurodollar Loans” means Loans bearing interest based upon the
Eurodollar Rate. Interest Payment Dates:    In the case of ABR Loans, quarterly
in arrears, on the first day of each calendar quarter.    In the case of
Eurodollar Loans, on the last day of each relevant interest period and, in the
case of any interest period longer than



--------------------------------------------------------------------------------

   three months, on each successive date three months after the first day of
such interest period. Default Rate:    At any time when the Borrower is in
default in the payment of any amount under the Term B Facility, after giving
effect to any applicable grace period, such overdue amounts shall bear interest
at 2.00% per annum above the rate otherwise applicable thereto (or, in the event
there is no applicable rate, 2.00% per annum in excess of the rate otherwise
applicable to Term B Loans maintained as ABR Loans from time to time). Rate and
Fee Basis:    All per annum rates shall be calculated on the basis of a year of
360 days (or 365/366 days, in the case of ABR Loans the interest rate payable on
which is then based on the Prime Rate) for actual days elapsed. Ratings
Condition    The ratings condition shall be satisfied if the public corporate
family rating or corporate credit rating, as applicable, of the Borrower after
giving effect to the Transactions is at least either (a) B1 from Moody’s (stable
outlook or better) and BB- from S&P (stable outlook or better) or (b) Ba3 from
Moody’s (stable outlook or better) and B+ from S&P (stable outlook or better).

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

PROJECT VECTOR

Conditions

The availability of the Credit Facilities shall be subject to the satisfaction
of the following conditions (subject to the Limited Conditionality Provision).
Capitalized terms used but not defined herein have the meanings set forth in the
Commitment Letter to which this Exhibit D is attached and in Exhibits A, B and C
thereto.

1. The Borrower and each Guarantor shall have executed and delivered the ABL
Credit Documentation and the Term B Credit Documentation, including the
Intercreditor Agreement (collectively, the “Credit Facilities Documentation”),
which shall be in accordance with the terms of the Commitment Letter, and the
Commitment Parties shall have received:

 

  a. customary closing certificates and legal opinions; and

 

  b. a solvency certificate, dated the Closing Date, in the form attached hereto
as Annex I, executed by the chief financial officer of the Borrower, certifying
that the Borrower and its subsidiaries, on a consolidated basis after giving
effect to the Transactions, are solvent.

2. On the Closing Date, after giving effect to the Transactions, neither the
Borrower nor any of its subsidiaries shall have any material indebtedness for
borrowed money other than (i) the ABL Facility and the Term B Facility, (ii) the
Convertible Notes, (iii) the Hong Kong Replacement LC Facility and (iv) other
indebtedness reasonably and mutually agreed by the Commitment Parties.

3. The Acquisition shall be consummated pursuant to the Purchase Agreement,
substantially concurrently with the initial funding of the Credit Facilities,
and no provision thereof shall have been amended or waived, and no consent or
direction shall have been given thereunder, in any manner materially adverse to
the interests of the Commitment Parties or the Lenders without the prior written
consent of the Lead Arrangers (such consent not to be unreasonably withheld or
delayed).

4. The closing of the Credit Facilities shall have occurred on or before the
Expiration Date.

5. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Borrower and its subsidiaries and the Target and its subsidiaries,
in each case for the three most recently completed fiscal years ended at least
90 days before the Closing Date (except that financials for the year ending
December 31, 2014 shall only be required if the Closing Date occurs on a date
that is more than 90 days following December 31, 2014) and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of the Borrower and its subsidiaries and the
Target and its subsidiaries, in each case for each subsequent fiscal quarter
ended (that is not a fiscal year-end) at least 45 days before the Closing Date;
provided that filing of the required financial statements on form 10-K and form
10-Q by the Borrower or the Target, as applicable, will satisfy the foregoing
requirements.

6. The Commitment Parties shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower and
its subsidiaries as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the Closing Date, prepared after giving effect to the Transactions as



--------------------------------------------------------------------------------

if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

7. The Lead Arrangers shall have received, at least three business days prior to
the Closing Date, all documentation and other information about the Borrower and
the Guarantors that shall have been reasonably requested by the Lead Arrangers
in writing at least 10 business days prior to the Closing Date and that the Lead
Arrangers reasonably determine is required by United States bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

8. All costs, fees and expenses (including, without limitation, reasonable and
documented legal fees and expenses of counsel to the Administrative Agents) and
other compensation required to be paid by the Borrowers pursuant to the terms of
the Commitment Letter and the Fee Letters payable to the Commitment Parties, the
Administrative Agent or the Lenders shall have been paid or shall have been
authorized to be deducted from the proceeds of the initial fundings under the
Credit Facilities to the extent due and invoiced to the Borrower.

9. All actions necessary to establish that the applicable Administrative Agent
will have a perfected security interest (subject to permitted liens to be
agreed) in the Collateral under the Credit Facilities shall have been taken.

10. The Lead Arrangers under each Credit Facility shall have received from the
Borrower all information customarily provided by a borrower for inclusion in a
confidential information memorandum for each of an asset-based revolving credit
facility and a term loan “B” facility (the “Required Information”) not later
than 15 consecutive business days prior to the Closing Date; provided that such
15 consecutive business day period shall (i) exclude November 27, 2014 and
November 28, 2014 (which for purposes of such calculation shall not constitute
business days), (ii) have been completed on or prior to December 24, 2014 or
shall commence on or after January 5, 2015, (iii) exclude July 6, 2015 (which
for purposes of such calculation shall not constitute a business day) and
(iv) have been completed on or prior to August 14, 2015; provided further that
if the Borrower in good faith reasonably believes that it has delivered the
Required Information, the Borrower may (but shall not be obligated to) deliver
to the Lead Arrangers written notice to that effect (stating when it believes it
completed such delivery), in which case the Required Information shall be deemed
to have been delivered on the date of such notice unless any Lead Arranger
reasonably believes that the Borrower has not completed such delivery and,
within three business days after its receipt of such notice from the Borrower,
such Lead Arranger delivers a written notice to the Borrower to that effect
(stating with specificity the portion or portions of the Required Information
that such Lead Arranger believes have not yet been delivered or are not complete
or sufficient), in which case the Required Information shall be deemed to be
delivered immediately upon the delivery by the Borrower of provisions reasonably
addressing the points contained in the notice.

11. (a) Except as set forth in the Company Disclosure Schedule (as defined in
the Purchase Agreement as of the Signing Date) or as set forth in the Company
SEC Reports (as defined in the Purchase Agreement as of the Signing Date) filed
from and after January 1, 2014 and prior to the date of the Purchase Agreement
(excluding all disclosures in any “Risk Factors” section and any disclosures
included in any such Company SEC Reports that are forward looking in nature),
but only to the extent such disclosure is reasonably apparent from a reading of
such Company SEC Reports that such disclosure relates to Section 4.10(b) of the
Purchase Agreement, since December 31, 2013, through the date of the Purchase
Agreement, there has not been an event, occurrence, condition, change,
development, state of facts or circumstance that has had or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect (as defined below).

 

D-2



--------------------------------------------------------------------------------

(b) Since the date of the Purchase Agreement, there shall not have been any
event, occurrence, condition, change, development, state of facts or
circumstance that has had, or would reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.

“Company Material Adverse Effect” means (a) a material adverse effect on the
business, assets, results of operations or financial condition of the Company
and its Subsidiaries, taken as a whole, or (b) an effect that prevents or
materially impairs the ability of the Company to perform its obligations under
the Purchase Agreement or consummate the Transactions, other than, for the
purposes of clause (a), any effect arising out of or resulting from any of the
following: (i) a decline in the market price, or a change in the trading volume
of, the Company Shares (provided that this clause (i) shall not preclude any
effect, event, occurrence, development, state of facts or change that may have
contributed to or caused such changes and is not excluded by clauses
(ii)—(viii) of this definition from being taken into account in determining
whether a Company Material Adverse Effect has occurred); (ii) general printed
circuit board manufacturing industry, economic, market or political conditions,
or the financing, banking, currency or capital markets generally, including with
respect to interest rates or currency exchange rates; (iii) acts of war,
sabotage or terrorism, natural disasters, acts of God or comparable events;
(iv) changes in applicable Law, GAAP or other applicable accounting standards
(or the interpretation or enforcement thereof) following the date of the
Purchase Agreement; (v) the negotiation, execution, announcement, pendency or
performance of the Purchase Agreement or the Transactions or the consummation of
the Transactions (provided that this clause (v) shall not preclude any breach of
the representations and warranties made in Section 4.06 of the Purchase
Agreement from being taken into account in determining whether a Company
Material Adverse Effect has occurred); (vi) (A) any loss of or adverse impact on
relationships with employees, customers, suppliers or distributors, (B) any
delays in or cancellations of orders for the products or services of such Person
and (C) any reduction in revenues, in each case to the extent resulting
primarily from or arising primarily out of the announcement or pendency of the
Merger; (vii) any failure to meet revenue or earnings projections, in and of
itself, for any period ending on or after the date of the Purchase Agreement
(provided that this clause (vii) shall not preclude any effect, event,
occurrence, development, state of facts or change that may have contributed to
or caused such failure to meet revenues or earnings projections from being taken
into account in determining whether a Company Material Adverse Effect has
occurred); or (viii) any specific action taken (or omitted to be taken) by the
Company (A) at or with the express written direction or written consent of
Parent or (B) that is otherwise expressly contemplated by, or permitted to be
taken by the Company in accordance with the terms of, the Purchase Agreement
(provided that, in each case of subclause (A) of this clause (viii), the Lead
Arrangers have consented to the taking (or omission of taking) of such specific
action (which consent shall not be unreasonably withheld, conditioned or
delayed)); provided, however, in the case of clauses (ii), (iii) and (iv),
except to the extent that the Company and its Subsidiaries, taken as a whole,
are disproportionately affected relative to other participants in the industries
in which the Company and its Subsidiaries participate. Defined terms used in
this paragraph (other than the term “Purchase Agreement”) shall have the
meanings set forth in the Purchase Agreement as of the Signing Date.

12. (a) Each of the Purchase Agreement Representations shall be true and correct
in all respects, except to the extent expressly made as of an earlier date, in
which case such Purchase Agreement Representations shall have been true and
correct in all respects as of such earlier date.

      (b) Each of the Specified Representations shall be true and correct in all
material respects (or in all respects, if qualified by materiality), except to
the extent expressly made as of an earlier date, in which case such Specified
Representations shall have been true and correct in all material respects (or in
all respects, if qualified by materiality) as of such earlier date.

13. If loans are to be made under the ABL Facility on the Closing Date, the
Borrower shall have provided the ABL Administrative Agent with a completed
borrowing base certificate,

 

D-3



--------------------------------------------------------------------------------

calculated in accordance with Exhibit B, prepared as at the end of the most
recent calendar month ended at least 20 business days (or such shorter period as
may be elected by the Borrower) prior to the Closing Date (it being understood
that (i) the Borrower shall use commercially reasonable efforts to deliver an
inventory appraisal and field examination reasonably satisfactory to the ABL
Administrative Agent prior to the Closing Date, but delivery of such inventory
appraisal and field examination shall not be a condition precedent to the
funding and availability of the ABL Facility and (ii) with respect to the Target
and solely for the borrowing base certificate delivered on the Closing Date, the
information required by the borrowing base certificate shall be generally
consistent with the information provided in borrowing base certificates
delivered by the Target under its existing asset-based revolving facility).

 

D-4



--------------------------------------------------------------------------------

ANNEX I to Exhibit D

FORM OF SOLVENCY CERTIFICATE

This Certificate is being delivered pursuant to Section [ ] of the Credit
Agreement dated as of [ ] (the “Credit Agreement”), among TTM Technologies, Inc.
(the “Borrower”), the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent. Unless otherwise defined herein, terms used
herein have the meanings provided in the Credit Agreement.

[ ] hereby certifies that he/she is the Chief Financial Officer of the Borrower
and that he/she is knowledgeable of the financial and accounting matters of the
Borrower and its Subsidiaries, the Credit Agreement and the covenants and
representations (financial and other) contained therein and that, as such,
he/she is authorized to execute and deliver this Certificate on behalf of the
Borrower.

The undersigned hereby further certifies, solely in his/her capacity as Chief
Financial Officer of the Borrower and not in an individual capacity, as follows:

 

  1. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the fair value of the
assets of the Borrower and its Restricted Subsidiaries, on a consolidated basis,
at a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise.

 

  2. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the present fair
saleable value of the property of the Borrower and its Restricted Subsidiaries,
on a consolidated basis, will be greater than the amount that will be required
to pay the probable liabilities on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured.

 

  3. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the Borrower and its
Restricted Subsidiaries, on a consolidated basis, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

 

  4. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the Borrower and its
Restricted Subsidiaries, on a consolidated basis, will not have an unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and proposed to be conducted following the
date hereof.

The financial information, projections and assumptions which underlie and form
the basis for the representations made in this certificate were based upon good
faith estimates and assumptions believed to be reasonable to the management of
the Borrower at the time made, in light of the circumstances under which they
were made (it being understood that such financial information, projections or
forecasts as they relate to future events are not to be viewed as fact and that
actual results during the period or periods covered by such financial
information, projections or assumptions may differ from the projected results
set forth therein by a material amount).

In computing the amount of the contingent liabilities of the Borrower and its
Restricted Subsidiaries as of the date hereof, such liabilities have been
computed at the amount that, in light of all the facts and



--------------------------------------------------------------------------------

circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

[Remainder of this page intentionally left blank]

 

D-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in
his/her capacity as Chief Financial Officer of the Borrower (and not in an
individual capacity) this [     ] day of [     ], 20[     ].

 

TTM TECHNOLOGIES, INC. By:  

 

  Name:   Title:

Solvency Certificate Signature Page